10/15/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0202



                             No. DA 21-0202

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

SEIDEL PINE,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 29, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                     October 15 2021